COLLIER, C. J.
— If the pleadings in cases removed by appeal or certiorari from the judgments of Justices of the Peace to the County or Circuit Court, were to be scanned by the general rules of pleading, we are inclined to think that the allegations of the statement were not appropriate to the evidence adduced. But the view which we take of this case, relieves us from considering this point.
The question we propose to examine is, did the Court in its charge to the jury correctly lay down the law? In Grannis & Co. v. Miller & Wilkins, [1 Ala. Rep. 471,] the defendants were sued on an indorsement in the following words: “ For value received, we assign and guarantee the payment of this note to C. B. Grannis & Co. waiving demand and notice< March 10th, 1838.”
The Court held that the assignment could not be regarded merely as the transfer of the legal title to the note, and the liability of the assignors depend upon the performance of the sta-*112tutary condition; but that the guaranty "of payment created a promise to pay the amount of the note to the assignees, if the maker was unable to do so.
In the case at bar, the term “warrant” is of equivalent import with guaranty, and the contract in question is a transfer of the legal title to the note, and a guaranty that the maker is able to pay.
The plaintiff in error, then, was not bound to pay the note at all events; and in so stating the law to the jury, the Circuit Judge erred, and the judgment is consequently reversed and the cause remanded.